

116 HR 4428 IH: Greater Mental Health Access Act
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4428IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Ms. Wild (for herself, Mr. Trone, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a special enrollment period for family members of an individual who has died by
			 suicide, to establish a competitive grant program to provide services and
			 support to friends and family members impacted by an individual’s suicide,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Greater Mental Health Access Act. 2.FindingsCongress finds the following:
 (1)One in five adults in America experience some form of mental illness, and nearly one in twenty-five adults live with serious mental illness.
 (2)Access to mental health services is a particularly pervasive problem; 28 million residents of the United States are uninsured and have no access to mental health services. Studies show that nearly 60 percent of adults and 50 percent of children with a mental illness did not receive mental health services in the previous calendar year.
 (3)The lack of access to mental health services has, in part, contributed to an increase in the suicide rate in the United States, which is now the tenth leading cause of death in this country.
 (4)In 2017, 47,173 Americans died by suicide. (5)In 2017, there were an estimated 1,400,000 suicide attempts in the United States.
 (6)Suicide by a loved one often results in suicide contagion; for surviving family and friends the risk of attempting suicide increases by 65 percent. (7)Family and friends who lost a loved one to suicide are 80 percent more likely to drop out of school or stop working.
 (8)Access to mental health services is important to mitigate suicide, suicide contagion, and bereavement. Access to care also reduces the financial burden for individuals in need of mental health services.
 (9)The Patient Protection and Affordable Care Act has increased access to mental health services, but there is still a large population that is uninsured or has insufficient coverage to seek mental health services.
 (10)Family and friends who have lost a loved one to suicide should not face hurdles when attempting to access mental health services. As such, a suicide or suicide attempt should constitute a qualifying life event for any individual who is eligible to enroll, but is not enrolled, in a health benefit plan under the Patient Protection and Affordable Care Act.
			3.Providing for a special enrollment period for family members of individuals who have committed
			 suicide
 (a)Public Health Service ActSection 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2) is amended by inserting including a special enrollment period for family members of individuals who have died by suicide, allowing them to enroll in, or change, their health care plan, beginning on the date on which the suicide is reported to the health insurance issuer before the period at the end.
 (b)Patient Protection and Affordable Care ActSection 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) is amended—
 (1)in subparagraph (C), by striking and at the end; (2)by redesignating subparagraph (D) as subparagraph (E); and
 (3)by inserting after subparagraph (C) the following new subparagraph:  (D)a special enrollment period for family members of individuals who have died by suicide, beginning on the date on which the suicide is reported to the Exchange; and.
 (c)Special Enrollment PeriodsSection 9801(f) of the Internal Revenue Code of 1986 (26 U.S.C. 9801(f)) is amended by adding at the end the following new paragraph:
				
					(4)For family members of individuals who have died by suicide
 (A)A group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan upon the suicide of a family member, with the special enrollment period beginning on the date on which the suicide is reported to the group health plan.
 (B)The Secretary shall promulgate regulations with respect to the special enrollment period under subparagraph (A), including establishing a time period for family members of an individual who has died by suicide to enroll in coverage or change coverage, and effective date of such coverage..
 (d)Federal Employees’ Health Benefits ProgramThe requirements imposed by the amendments made by subsections (a), (b), and (c) of this section shall apply to any plan provided under the Federal Employees’ Health Benefits Program (chapter 89 of title 5, United States Code).
 (e)Effective DateThe amendments made by this section shall apply with respect to plan years beginning after the date of enactment.
			4.Outpatient Mental Health Services
 Subpart 3 of part B of title V of the Public Health Service Act is amended by inserting after section 520E–4 (42 U.S.C. 290bb–36d) the following new section:
			
				520E–5Outpatient Mental Health Services
 (a)In generalThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Use, shall award grants to medical providers, hospitals, clinics, not-for-profit organizations, and religious organizations, to provide outpatient mental health services for individuals impacted by the attempted or completed suicide of a friend or family member.
 (b)Transfer of fundsOf the unobligated balance of the amount appropriated under section 4002 of the Patient Protection and Affordable Care Act, the Secretary shall transfer $6,000,000 to carry out this section.
 (c)ReportNot later than 2 years after the date of enactment, the Secretary shall submit a report to Congress on the implementation of this section.
 (d)Outpatient mental health servicesIn this section, the term outpatient mental health services includes each of the following services: (1)Short-term counseling.
 (2)Referral services. (3)Follow-up services..
		